Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. This action is responsive to the application filed on December 16, 2020.

2. Claims 1-20 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that independent claim 1 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “A method for managing a tiered cloud computing environment configuration in which each tier of the cloud computing environment configuration is characterized by tier-specific compute functions, the method comprising: sending, from a computer system to compute resources of a tiered cloud computing environment in which the tiered cloud computing environment configuration is to be instantiated, provisioning information including types of servers to launch in each tier and security requirement data for the tier-specific compute functions in the cloud computing environment, the provisioning information being sent in a single file in response to an initialization event that causes the tiers of the cloud computing environment to be made available to a software application according to a cloud environment configuration specified by the initialization event; and subsequently sending, by the computer system to the compute resources of the tiered cloud computing environment, software application data, which upon receipt by the compute resources of the cloud computing environment causes the software application to execute over the tier-specific compute functions of the cloud computing environment configuration,” which are not found in the prior art of record.


4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 15 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 14, wherein the requested first cloud computing environment initial configuration is made available by a first cloud provider and the requested second cloud computing environment initial configuration made available by a second cloud provider,” which are not found in the prior art of record.
Incorporating intervening claims 10, 11, 14 and claim 15 into claim 9 would put claim 9 in condition for allowance.

5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 16 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “The method of claim 14, wherein the cloud environment adjustment event includes a requested first cloud computing environment adjusted configuration and a requested second cloud computing environment adjusted configuration,” which are not found in the prior art of record.
Incorporating intervening claims 10, 11, 14 and claim 16 into claim 9 would put claim 9 in condition for allowance.
Claim 17 depends on claim 16 and is also allowable.


Double Patenting Rejection
6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131 (c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/ file/efs/guidance/eTD-info-l.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,043,751. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:

US Patent 9,043,751
Present Application
    1. A method comprising: sending, by a computer system, an initialization event based on provisioning information, the initialization event causing an N-tier cloud environment configuration to be made available to a software application, wherein the cloud environment comprises a 






Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 10,938,646. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:

US Patent 10,938,646
Present Application
    1. A method for instantiating a tiered cloud computing environment configuration in which each tier of the cloud computing environment configuration is characterized by tier-specific compute functions, the method comprising: sending, by a computer system to a cloud computing environment within which the cloud computing environment configuration is to be instantiated, based on provisioning information in a single file, an initialization event, the initialization event causing tiers of the cloud computing environment configuration to be made available to a software application according to a cloud environment configuration specified by the initialization event; and subsequently sending, by the computer system to the cloud computing environment, software application data, which upon receipt by the cloud computing environment causes the software application to execute over the tier-specific compute functions of the cloud computing environment configuration wherein the provisioning 





Claim Rejections – 35 USC §103
7. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8. Claims 9-14, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0047813 to Aggarwal et al. (hereafter “Aggarwal”) in view of US 2006/0239459 to Yamamichi et al. (hereafter “Yamamichi”).

Claim 9. 
Aggarwal discloses a method, comprising:
instantiating, according to provisioning information sent responsive to an initialization event (FIG.4, a provisioning request in block 404 and related text), 
a tiered cloud computing environment configuration in which each tier of the cloud computing environment configuration is characterized by tier-specific compute functions of a tiered cloud computing environment (0011, 0021, tiers of web/application server clusters, database server clusters, external users . . .), 
the provisioning information including types of servers to launch in each tier for the tier-specific compute functions in the cloud computing environment (FIG.6, server type parameter 602);
executing a software application over the tier-specific compute functions of the cloud computing environment configuration according to software application data provided to the compute resources of the tiered cloud computing environment (FIG.4, blocks 406-412 and related text);
wherein the initialization event causes the tiers of the cloud computing environment to be made available to the software application according and the cloud environment configuration is specified by the initialization event (FIG.4, blocks 412-416 and related text);.

Aggarwal does not disclose security requirement data.
However, Yamamichi further discloses security requirement data (0043, 0075, 0125).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Yamamichi’s teaching into Aggarwal‘s teaching.  One would have been motivated to do so to achieve a specific security level as suggested by Yamamichi (0020, 0108).

Claim 10. 
Aggarwal discloses the method of claim 9, further comprising transmitting from the cloud computing environment configuration environment data that represents a current state of the cloud computing environment configuration (0036).

Claim 11. 
Aggarwal discloses the method of claim 10, further comprising receiving a cloud environment adjustment event for the cloud computing environment configuration, the cloud environment adjustment event configured to cause an adjusted cloud environment configuration to be made available to the software application (FIG.5 and related text).

Claim 12. 
Aggarwal discloses the method of claim 11, wherein the tiered cloud computing environment configuration is a requested initial cloud environment that includes a requested first cloud initial configuration and a requested second cloud initial configuration.

Claim 13. 
Aggarwal discloses the method of claim 11, wherein the tiered cloud computing environment configuration includes an initial first cloud computing environment configuration and an initial second cloud computing environment configuration.

Claim 14. 
Aggarwal discloses the method of claim 11, wherein the initialization event specifies a requested first cloud computing environment initial configuration and a requested second cloud computing environment initial configuration (0041, 0044, 0050).
Claim 19. 
Aggarwal discloses the method of claim 9, wherein the provisioning information comprises user-defined provisioning information (0028, 0050, 0051).

Claim 20. 
Aggarwal discloses the method of claim 9, wherein the provisioning information comprises information for an optimal cloud environment configuration based on monitored environment data from the cloud computing environment (0008, 0037, 0048).


Conclusion
9. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.


/Thuy Dao/Primary Examiner, Art Unit 2192